Citation Nr: 0029716	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-06 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for major depressive 
episodes due to drug dependency.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  For reasons set forth below, the 
Board finds that the appellant perfected his appeal from the 
RO's continuance of a 10 percent rating for PTSD.  
Additionally, the Board finds that the appellant has 
initiated an appeal with regard to a denial of service 
connection for major depressive episodes due to drug 
dependency.


REMAND

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, see 
38 C.F.R. § 20.101(c) (2000), and has the obligation to make 
an independent determination of its jurisdiction irregardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a rating decision dated in May 1997, the RO denied claims 
for service connection for major depressive episodes due to 
drug dependency and for an increased rating for PTSD.  By 
letter dated on June 9, 1997, the RO sent the appellant a 
letter advising him of this decision.  By means of two VA 
Forms 21-4138, both dated on September 3, 1997, the appellant 
expressed his disagreement with "the rating decision of May 
31, 1997, that denied an increase in my service-connected 
post traumatic stress disorder", and, more generally, with 
the RO's "rating decision dated 6-9-97."  The Board notes 
that June 9, 1997, was the date of the notification letter 
pertaining to the May 31, 1997, rating decision.

Thus, the Board is of the opinion that the appellant has 
timely filed a notice of disagreement (NOD) with the RO's 
denial of his claim for service connection major depressive 
episodes due to drug dependency.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. § 20.302(a) (2000) (an NOD must be filed by 
the appellant at the agency of original jurisdiction within 
one year from the date of mailing of the initial 
determination).  See also 38 C.F.R. § 20.201 (2000); Gallegos 
v. Gober, 14 Vet.App. 50 (2000) (an NOD need only consist of 
a writing which expresses disagreement with an RO decision).

In view of the above, the Board must remand the claim to the 
RO for issuance of an SOC in order to afford the appellant 
the opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet.App. 238 (1999).

As regards the claim for an increased rating for PTSD, the RO 
did not issue an SOC until April 1999.  Later that month, the 
appellant timely perfected his appeal to this issue.  
38 C.F.R. § 20.302(b) (2000) (a Substantive Appeal must be 
filed by the appellant within 60 days that the agency of 
original jurisdiction mails the statement of the case (SOC)).  
Accordingly, the Board finds that the appellant perfected his 
appeal from the RO's May 1997 continuance of a 10 percent 
rating for PTSD.  The Board is of the opinion that additional 
development of this claim is necessary prior to any further 
adjudication.

The RO should obtain the appellant's recent private and VA 
clinical records and make another attempt to determine the 
author of a "Questionnaire as to Mental Residual Functional 
Capacity" submitted by the appellant in January 2000.  
Furthermore, the RO should provide clear documentation as to 
the results of the appellant's RO hearing scheduled on August 
28, 2000.

The Board notes that the evidence of record reflects 
assessments that the appellant manifests serious to severe 
social and industrial impairment.  However, the VA examiners 
have been unable to determine the extent to which the 
appellant's PTSD symptomatology, in and of itself, is 
responsible for such impairment.  In this respect, the VA 
examiners have identified drug dependence as a significant 
factor affecting the appellant's social and industrial 
impairment.  Additionally, two separate VA examiners have 
noted the appellant's tendency to embellish and overtly 
exaggerate his symptoms.  As such, the Board is of the 
opinion that the appellant should undergo a period of 
hospital observation and evaluation in order to ascertain his 
social and industrial impairment due to PTSD.

The appellant is hereby notified that, in the event he fails 
to report for the period of hospital observation without good 
cause, his claim shall be denied.  See 38 C.F.R. § 3.655(b) 
(2000).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's 
current private and VA clinical records 
pertaining to PTSD, both inpatient and 
outpatient, and associate those records 
with the claims folder.  The RO should 
also, once again, request that the 
appellant identify the individual who 
authored the "Questionnaire as to Mental 
Residual Functional Capacity" which he 
submitted in January 2000.

2.  The RO should provide clear 
documentation as to the results of the 
appellant's RO hearing scheduled on 
August 28, 2000.

3.  Following the receipt of any 
additional records, the RO should arrange 
for the appellant undergo a period of VA 
hospital observation and evaluation in 
order to ascertain his social and 
industrial impairment due to PTSD alone.  
During the hospital admission, the 
psychological tests needed to facilitate 
diagnosis should be conducted, and the 
appellant should be examined by a board 
of two VA psychiatrists, preferably two 
physicians who have not previously 
examined him.  The examiners are 
requested to agree on the psychiatric 
diagnosis or diagnoses as well as 
symptoms and level of social and 
industrial impairment due solely to PTSD.  
A Global Assessment Functioning (GAF) 
score should be provided.  The claims 
folder should be made available to the 
examiners in connection with the 
evaluation.

4.  The RO should furnish the appellant 
an SOC which advises him of the Reasons 
and Bases for denying his claim for 
service connection for major depressive 
episodes due to drug abuse.  The 
appellant and his representative should 
be afforded the opportunity to respond to 
the SOC, and advised of the requirements 
necessary to perfect his appeal.

5.  When all appropriate development has 
been completed, the RO should 
readjudicate the claim for an increased 
rating for PTSD with consideration given 
to all the evidence of record.  If the 
determination made remains unfavorable, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  38 C.F.R. § 20.200 (2000).  With 
this remand, the Board intimates no opinion as to the 
ultimate outcome of the above-mentioned claims.  The 
appellant is hereby informed of his right to present any 
additional evidence or argument while the case is on remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


- 6 -


